I concur in the conclusion that the plaintiff ratified the purchase by the acceptance of the dividends.
Our decision will, however, be misleading unless a question which may seem to be here, but which is excluded by the record, is explicitly reserved.
The question is not here whether equitable jurisdiction in cases of accident or mistake is broad enough to give relief against a ratification by conduct that is merely thoughtless or inadvertent (cf. Standard Oil Co. v. Hawkins,
74 Fed. Rep. 395, 399; Adair v. Brimmer, 74 N.Y. 539, 554; Trustees,etc., v. Bowman, 136 N.Y. 521). Without asserting at this time that such jurisdiction exists, I am unwilling by anything now said to negate or discredit it. For the purpose of this appeal, I prefer to assume that relief will be granted against the consequences of mistake, whether it be characterized as one of fact or law, if there was lacking an intent to ratify, if the absence of this intent was obvious to the other party to the transaction, if no prejudice will be wrought by undoing the apparent choice and if discovery of the mistake is followed by a prompt return of any benefits received (3 Williston, Contracts, § 1591). On the record before us, not all these conditions can be held to have been satisfied. The plaintiff has not tendered a return of the dividends collected pendente lite, and he has not shown that his conduct will not prejudice the defendant. He does not *Page 493 
effect the needed readjustment by a mere credit of the payments in reduction of the verdict. With the defendant insolvent and in the hands of a receiver, the allowance of such a credit is the allowance of a preference, for the moneys, if returned, would be assets belonging to the defendant in which all the creditors would share. There has been a failure to supply the data upon which an equitable readjustment could be accomplished, if the other conditions essential to relief against mistake were taken as established.
The judgment should be affirmed with costs.
POUND, CRANE, ANDREWS, LEHMAN and KELLOGG, JJ., concur with O'BRIEN, J.; CARDOZO, Ch. J., concurs in memorandum in which all concur.
Judgment affirmed.